COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




SHAWN CODY COLEMAN,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00297-CR

Appeal from the

421st Judicial District Court 

of Caldwell County, Texas 

(TC#2005-240) 





MEMORANDUM  OPINION

            Shawn Cody Coleman appeals his conviction, following a motion to adjudicate, for
aggravated assault with a deadly weapon, and possession of a prohibited weapon.   Appellant was
sentenced to serve twelve and seven years concurrently, in the institutional division of the Texas
Department of Criminal Justice.  Affirmed
            Appellant’s appointed counsel, has filed a brief in which he concludes that the appeal is
frivolous and without merit. Appellate counsel states that he has studied the record and has found
no error preserved for appeal that could serve as grounds for reversible error. The brief meets the
requirements of  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,
388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of
the record, and demonstrating why, in effect, there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978).  A copy of counsel’s brief has been
delivered to Appellant, and Appellant has been advised of his right to examine the appellate
record and file a pro se brief.  No pro se brief has been filed.
            An appellate court may not address the merits of issues raised in an Anders brief, or those
raised in a pro se response.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). 
The Court may only consider:  (1) whether the appeal is wholly frivolous, and issue an opinion
explaining that we have reviewed the record and found no reversible error; or (2) whether
arguable grounds for appeal exist, and if so, remand the case to the trial court so that new counsel
may be appointed to address those issues.  Bledsoe, 178 S.W.3d at 826-27.  
            Having carefully reviewed the record and counsel’s brief in this case, we agree that the
appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  Accordingly, the trial court’s judgment is affirmed.  


October 5, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)